Exhibit 10.1

ADDENDUM TO

SHARE REPURCHASE AGREEMENT

This ADDENDUM (the “Addendum”), dated as of March 4, 2015, is made between ING
Groep N.V., a public limited liability company formed under the laws of the
Netherlands (“ING Group”) and Voya Financial, Inc., a Delaware corporation (the
“Company”).

WHEREAS, on March 2, 2015, ING Group and the Company entered into that certain
Share Repurchase Agreement (the “Share Repurchase Agreement”) pursuant to which
the Company is repurchasing from ING Group shares of the Company’s common stock
(the “Repurchased Shares”, and each, a “Repurchased Share”);

WHEREAS, the Underwriting Agreement (as defined in the Share Repurchase
Agreement) will reflect a price per-share to be paid by underwriters in the
Secondary Offering (as defined in the Share Repurchase Agreement) of $44.20
(such price, the “Final Underwriting Price”);

WHEREAS, ING Group and the Company wish to modify the Share Repurchase Agreement
so as to maintain a per-share repurchase price for the Repurchased Shares equal
to the initial price per share bid by the underwriters in the Secondary
Offering, which price is less than the Final Underwriting Price;

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1. Notwithstanding Section 1.1 of the Share Repurchase Agreement, ING Group
and the Company agree that (i) the price for each Repurchased Share shall be
equal to $44.12 (which is calculated by subtracting $0.08 from the Final
Underwriting Price); and (ii) the number of Repurchased Shares shall be equal to
13,599,274 (which is calculated by dividing $600 million by $44.12).

[signature page follows]



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have cause this Addendum to be executed
and delivered as of the date first above written.

 

ING GROEP N.V. By:

/s/ C. BLOKBERGEN

Name: C. Blokbergen Title: Head of Corporate Legal Department By:

/s/ PRADIPTO DAS

Name: Pradipto Das Title: Authorized Representative VOYA FINANCIAL, INC. By:

/s/ BRIDGET M. HEALY

Name: Bridget M. Healy Title: Executive Vice President and Chief Legal Officer
By:

/s/ EWOUT L. STEENBERGEN

Name: Ewout L. Steenbergen Title: Executive Vice President and Chief Financial
Officer

[signature page to share repurchase agreement addendum]